UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2406


JONATHAN R. BURRS,

                    Plaintiff - Appellant,

             v.

UNITED TECHNOLOGIES CORPORATION; WALTER KIDDE PORTABLE
EQUIPMENT, INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:18-cv-00491-CCE-LPA)


Submitted: April 18, 2019                                         Decided: May 10, 2019


Before DIAZ and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan R. Burrs, Sr., Appellant Pro Se. Frederick Thomas Smith, SEYFARTH SHAW,
LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan R. Burrs, Sr., appeals the district court’s order granting the defendants’

motion to dismiss his civil action. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Burrs v. United

Tech., Inc., No. 1:18-cv-00491-CCE-LPA (M.D.N.C. Nov. 2, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2